The following opinion was drawn by
Kent, J.
I concur in the opinion. The case cited from our own Reports seems to establish the doctrine contended for by the defendants. The case of Estabrook v. Smith, 6 Gray, 572, cited by plaintiffs, at first'view, seems to favor the proposition contended for by them. But, on examination, it will be seen that the words, — "except a mortgage to Spenser Field,” are annexed to one of the covenants only, the covenant of freedom from incumbrances, followed by the general covenant of warranty of the premises against the lawful claims and demands of all persons. The question in that case was how far words of restriction or qualification, annexed to one covenant in a deed conveying real estate, are to be extended to other covenants. It was held that the covenant for quiet enjoyment is of materially different import and directed to a distinct object from the covenant for title, and therefore the qualifying language annexed to that covenant could not be transferred to and qualify the general covenant for title.
But, in the case at bar, the qualifying words are part of the description of the premises granted. The deed says, I " do hereby give, grant, bargain, sell and convey the following described parcel of land,” — then follows a description by metes and bounds, — then follows a reservation of a building thereon, with a right to enter and remove it from the above described premises, "subject to a mortgage to Moses Pattee, recorded in Oxford records, book 104, pages 409 & 410.” Then follow the four usual covenants.
In this case, therefore, if the allegation in the deed in *511reference to this mortgage, is of any importance, or can affect any covenant, it is clear that it must apply to all the covenants. The words were used for some purpose. They do not refer to the mortgage deed for the purpose of identifying the land, or its boundaries. They evidently were intended to qualify the estate granted and were used as a part of the description of the estate granted, and to that estate, thus qualified, the covenants apply.